     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 1 of 21



 1    LAW OFFICE OF DALE K. GALIPO
      DALE K. GALIPO, SBN 144074
 2    Hang D. Le, Esq., SBN 293450
      21800 Burbank Blvd., Suite 310
 3    Woodland Hills, CA 91367
      Telephone: (818) 347-3333
 4
      Facsimile: (818) 347-4118
 5
      LAW OFFICE OF STEWART KATZ
 6    STEWART KATZ, State Bar #127425
      555 University Avenue, Suite 270
 7
      Sacramento, California 95825
 8    Telephone: (916) 444-5678

 9    Attorneys for Plaintiffs
10
11                                 UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA

13
      A.A.M., individually and as successor in interest   COMPLAINT FOR VIOLATIONS
14
      to AUGUSTINE MORALES, Deceased, by and              OF FEDERAL CIVIL RIGHTS AND
15    through WENDY GRIJALVA, as Guardian ad              STATE LAW
      Litem; A.B.M., individually and as successor in
16    interest to AUGUSTINE MORALES, Deceased,            [42 U.S.C. § 1983 and State Law
      by and through WENDY GRIJALVA, as
17                                                        Claims]
      Guardian ad Litem ; JOSEPH MORALES,
18    WENDY GRIJALVA,
                                                          JURY TRIAL DEMANDED
19
                     Plaintiffs,
20           vs.
21    CITY OF SACRAMENTO; JEREMIAH JARVIS
22                Defendants
      _____________________________________/
23
24
25    Plaintiffs complain and allege as follows:
26                                       I. INTRODUCTION
27           1.      Augustine Morales was fatally shot without warning and from the back by
28    Sacramento Police Department Sergeant Jeremiah Jarvis on November 14, 2020. Ironically,




      Morales-Complaint                                                                     1
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 2 of 21



 1    the shooting of Augustine Morales occurred after gunfire broke out at a putatively anti-gun
 2    boxing event entitled, “Gunz Down, Gloves Up” while Morales was holding an unloaded,
 3    legal handgun, which he had not fired any of the rounds, and had not pointed the gun in
 4    anyone’s direction.
 5           2. This is a civil rights action brought by his father, his minor children, and the
 6    mother of his children and life-partner.
 7           3.      Through this action, plaintiffs seek to recover, to the limited extent that
 8    financial compensation can, for the losses suffered as a result of defendants’ actions.
 9           4.      The timing of this filing is necessitated by the applicable statute of
10    limitations and plaintiffs have only limited information regarding the incident and are still
11    awaiting the release of police and coroner reports that should lead to a clearer picture of the
12    events of November 14, 2020.
13                                II. JURISDICTION AND VENUE
14           5.      This Complaint seeks damages and attorney’s fees pursuant to Title 42
15    U.S.C. sections 1983 and 1988, for the violation of plaintiffs’ civil rights. Jurisdiction is
16    founded upon Title 28 U.S.C. sections 1331 and 1343. This court has supplemental
17    jurisdiction over plaintiffs’ state law claims pursuant to 28 U.S.C. Section 1367.
18           6.      All of the conduct described herein occurred within the City of Sacramento,
19    California. Venue lies in the Eastern District of California pursuant to 28 U.S.C. section
20    1391(b)(2).
21                             III. EXHAUSTION OF GOVERNMENT
22                                  TORT CLAIM PROCEDURES

23           7.      Plaintiffs A.A.M., Wendy Grijalva and Joseph (John) Morales filed timely

24    government tort claims with the City of Sacramento on March 3, 2021, as a precondition to

25    the state law claims alleged in this action. Plaintiff A.B.M. filed a timely government tort

26    claim, with the City of Sacramento on August 24, 2021, as a precondition to the state law

27    claims alleged in this action.

28




      Morales-Complaint                                                                            2
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 3 of 21



 1           8.      On March 9, 2021, the City of Sacramento rejected the claims of A.A.M.,
 2    Wendy Grijalva and Joseph (John) Morales. On August 31, 2021, the City of Sacramento
 3    rejected the claim of A.B.M.
 4                                             IV. PARTIES
 5           9.      Decedent Augustine Morales (hereinafter “Morales”) was a resident of
 6    Sacramento County and a citizen of the United States.
 7           10.     Plaintiff A.A.M. is a surviving son and successor in interest to Morales. He
 8    is a resident of Sacramento County and is a citizen of the United States. He proceeds in this
 9    action through Wendy Grijalva as Guardian ad Litem. He is now 10 years old. A
10    declaration by his Guardian ad Litem, Wendy Grijalva, in support of bringing this action as
11    decedent’s successor in interest is attached hereto.
12           11.     Plaintiff A.B.M. is a surviving son and successor in interest to Morales. He
13    is a resident of Sacramento County and is a citizen of the United States. He proceeds in this
14    action through Wendy Grijalva as Guardian ad Litem. He is less than a year old. A
15    declaration by his Guardian ad Litem, Wendy Grijalva, in support of bringing this action as
16    decedent’s successor in interest is attached hereto.
17           12.     Plaintiff Joseph (John) Morales (hereinafter “John”) is the natural father of
18    Decedent. He is a resident of Sacramento County and is a citizen of the United States.
19           13.     Plaintiff Wendy Grijalva is the mother A.B.M. and A.A.M. Plaintiff was the
20    life partner of Morales for over 15 years prior to his untimely death.
21           14.     Defendant Jeremiah Jarvis (hereinafter “Sgt. Jarvis”) is and was a Sergeant
22    employed by the City of Sacramento. Sacramento Police Department as a Sergeant at the
23    time he shot and killed Augustine Morales. At all relevant times he was acting within the
24    course and scope of that employment and under color of state law. Defendant Jarvis is
25    being sued in his individual capacity.
26           15.     Defendant City of Sacramento is a political subdivision of the State of
27    California, created and existing by virtue of the laws of the State of California.
28




      Morales-Complaint                                                                          3
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 4 of 21



 1           16.     Plaintiffs A.B.M. and A.A.M. are bringing this action pursuant to California
 2    Code of Civil Procedure §§377.20 et seq. and 377.60 which provide for survival and
 3    wrongful death actions. Plaintiffs A.B.M. and A.A.M. are also bringing claims pursuant 42
 4    U.S.C. §§1983 and 1988 as successors in interest on behalf of their deceased father, for
 5    violations of the United States Constitution and federal civil rights law.
 6           17.     The declarations required under California Code of Civil Procedure Section
 7    377.32 for persons bringing an action as a decedent’s successor in interest is attached as
 8    “Attachment 1” to this Complaint.
 9           18.     Plaintiffs may seek leave to amend to name additional defendants in the
10    event that information subsequently obtained, such as through discovery, demonstrates that
11    additional individuals were involved in the shooting, ratification of the shooting or were
12    responsible for the inadequate supervision or training of defendants currently named.
13                                        V. THE INCIDENT
14           19.     On Saturday evening of November 14, 2020, there was what was billed as a
15    community anti-gun violence event, “Gunz Down, Gloves Up: Northside Edition.” It
16    featured an amateur boxing card but also advertised music and food.
17           20.     The event was held in a portion of one of the several metal-sided, industrial
18    buildings, accessible from Juliesse Avenue in North Sacramento. The space had a large
19    rollup door.
20           21.      The space was reportedly rented specifically to stage this event which was
21    ticketed and appears to have been a for-profit enterprise. The event was neither licensed as
22    required by the California State Athletic Commission nor were any necessary permits
23    obtained from the City of Sacramento. This sort of illegal boxing event is referred to as a
24    “smoker”.
25           22.     Despite the inherent illegality of the event and the scoffing of applicable
26    Covid-19 rules then in place, the Sacramento Police Department allowed the event to go
27    on.
28




      Morales-Complaint                                                                         4
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 5 of 21



 1           23.     Morales was one of the 400-600 people who attended and were sardined
 2    within that space.
 3           24.     At around 8:00 p.m. a disturbance broke out. While Morales was outside the
 4    building, gunshots erupted from inside the building. Multiple guns may have been fired.
 5           25.     Morales approached the building holding his registered firearm. His
 6    intentions were unknown. Upon information and belief, Morales was intoxicated.
 7           26.     Sacramento Police Sgt. Jarvis had been monitoring the event from a nearby
 8    location a short distance away but without a clear line of vision to the inside of the venue.
 9           27.     After hearing a number of shots being fired in quick succession, Sgt. Jarvis
10    jogged towards the space where the event was taking place with his firearm drawn. The
11    rounds sounded as though they had been fired from the same weapon.
12           28.     Sgt. Jarvis caught a glimpse of a gun in Morales’ hands. Upon information
13    and belief, Morales was not pointing the gun at anyone. Sgt. Jarvis did not, (and could not)
14    have seen any indication that Morales had fired the rounds he had heard.
15           29.     Without giving or attempting to give even a single warning or command,
16    Jarvis unloaded over dozen rounds from the large capacity magazine of his personal Sig
17    Sauer semi-automatic pistol at Morales from only a few feet way. He fired as he
18    approached Morales from behind and kept firing as he moved in a circular path to left and
19    around the stationary Morales. Morales fell to the ground well before the Sgt. Jarvis
20    stopped shooting.
21           30.     Only after Morales was on the ground, fatally wounded and after the final
22    shot did Sgt. Jarvis give any commands to Morales. He told him to “drop the gun” which
23    Morales promptly did by sliding it away from his body while he plaintively told Jarvis that
24    “I didn’t shoot nobody.”
25           31.     Morales did not and could not have fired the shots that Jarvis heard.
26    Morales could not have shot Sgt. Jarvis or anyone else at the time that Sgt. Jarvis unleashed
27    the fatal fuselage. First of all, there was no magazine in Morales’ registered Smith &
28    Wesson 9 mm pistol. (The magazine was found near his car 75-90 feet away). Secondly,




      Morales-Complaint                                                                               5
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 6 of 21



 1    the weapon had a magazine safety which prevented it from being able to fire a chambered
 2    round without the magazine in the pistol. Thirdly, upon information and belief, all of the
 3    shell casings found at the scene were examined and that none of those were fired from
 4    Morales’ handgun. Fourthly, upon information and belief, a gunshot residue test was taken
 5    of Morales and the test confirmed that he had not fired a weapon.
 6           32.      Had Sgt. Jarvis given any commands to Morales prior to his shooting him, it
 7    is a near certainty that Morales would be still be alive. Even after Morales was shot, upon
 8    recognizing it had been a police officer who had shot him, he immediately complied with
 9    Sgt. Jarvis’ directions, and truthfully professed his innocence before losing consciousness
10    at the scene.
11           33.      Morales appears to have been struck by 10 or more of the bullets. At least
12    three of the wounds were to his back. Plaintiffs have not yet been able to obtain the
13    autopsy which should contain more precise information regarding his injuries.
14           34.      Morales was transported to UC Davis Medical Center where he was
15    pronounced dead.
16           35.      Sgt.Jarvis’ body camera footage as well as the surveillance camera footage
17    from nearby buildings, which have been released, support this narrative. Upon information
18    and belief, many of those who attended the event have been less than fully cooperative with
19    law enforcement, which has delayed the completion of the police reports.
20           36.      At the time of his death, Morales was 39 years old. He was a native of
21    Sacramento. His only criminal record was for a misdemeanor DUI approximately 18 years
22    earlier. His firearm was registered and he was legally able to possess a gun.
23           37.      For the last five years of his life, Morales was working on developing a
24    small clothing company he had started called, “80’s Babez.” He managed and was involved
25    in all phases of the business including marketing, design and distribution. He had
26    consignment agreements at a number of stores and occasionally set up pop-up stores as
27    well as other direct sales situations. He contributed his earnings to the family finances.
28




      Morales-Complaint                                                                            6
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 7 of 21



 1           38.     Morales had lived continuously with Wendy Grijalva since 2005. Though
 2    not formally married, they acted as a married couple would. Morales shared in both home
 3    maintenance, cleaning and food preparation. The lease where they lived was in both of their
 4    names. They both focused their time and energy to being loving and devoted parents.
 5           39.     Because Morales was self-employed with flexible, if long, hours and
 6    Grijalva worked at a medical billing job (and has for last dozen years) with conventional
 7    workday hours, the bulk of the child-rearing responsibilities for A.A.M. were assumed by
 8    Morales. He was essentially a stay-at-home dad, and was the parent who typically helped
 9    A.A.M. with homework, took A.A.M. to medical appointments and interacted, when
10    necessary, with A.A.M.’s school. Morales’ willingness to help with childcare also enabled
11    Grijalva to take several college classes.
12           40.     Morales’ son, A.A.M., was 10 years old when his father died. A.A.M.
13    referred to Morales as his “best friend.”
14           41.     Morales’ younger son, A.B.M. never got to meet his father. A.B.M. was
15    born after Morales’ death.
16           42.     Wendy Grijalva counted on Morales in his role as principal childcare
17    provider, and even more so due to then impending the birth of their second son. That she is
18    no longer able to work remotely due to eased Covid-19 restrictions has been a painful
19    reminder of the day-to-day difficulties she now faces without Morales’ assistance even
20    apart from their mutual love and emotional support.
21           43.     Morales had a close relationship with his father, John. For a number of years
22    when Morales was young, John had sole custody of him. Morales frequently saw John,
23    who also lives in Sacramento. They would typically speak several times a week. John took
24    particular pride in following Morales’ efforts to build his business, as well as sharing
25    thoughts on how to be a better father. Morales and Grijalva frequently vacationed with
26    John and his wife.
27
28    //




      Morales-Complaint                                                                         7
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 8 of 21



 1                                      VI. CLAIMS FOR RELIEF
 2                                  FIRST CLAIM FOR RELIEF
                                Unreasonable Seizure/ Excessive Force
 3
                                        (42 U.S.C. section 1983)
 4                  Plaintiffs A.A.M. and A.B.M. against Defendant Jeremiah Jarvis
 5           44.     Plaintiffs A.A.M. and A.B.M. re-allege and incorporate by reference
 6    paragraphs 1 through 43, as though fully set forth herein.
 7           45.     The actions of Defendant Jarvis alleged herein, including but not limited to
 8    using deadly force against Morales, were unreasonable and excessive uses of force.
 9    Defendant Jarvis’s conduct violated Morales’ rights protected by the Fourth Amendment of
10    the United States Constitution.
11           46.     Defendant Sgt. Jarvis is also liable on the basis that he integrally
12    participated and/or failed to intervene in the violation of Morales’ right to be free from
13    excessive force.
14           47.     As a direct and proximate result of said acts and/or omissions by Defendant
15    Sgt. Jarvis, Morales suffered injuries and damages as alleged herein and to which his
16    successor in interest is entitled to recover survival damages, costs and attorneys’ fees.
17           48.     The aforementioned acts and/or omissions of Defendant Sgt. Jarvis were
18    willful, wanton, malicious and done with conscious or reckless disregard for the rights and
19    safety of the decedent, thereby entitling plaintiffs to an award of exemplary and punitive
20    damages according to proof.
21           49.     Plaintiffs A.A.M and A.B.M. bring this claim as successors in interest to
22    Morales and seek survival damages, including damages for Morales’s pre-death pain and
23    suffering, loss of enjoyment of life, and loss of life, punitive damages, costs and interest,
24    and attorneys’ fees under this claim.
25                                SECOND CLAIM FOR RELIEF
26                                           “Bane Act”
                             (California Civil Code Section 52.1, et seq.)
27     Plaintiffs A.A.M. and A.B.M. against Defendants Jeremiah Jarvis and City of Sacramento
28




      Morales-Complaint                                                                           8
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 9 of 21



 1           50.     Plaintiffs A.A.M. and A.B.M. re-allege and incorporate by reference
 2    paragraphs 1 through 49, as though fully set forth herein.
 3           51.     California Civil Code, Section 52.1 (the Bane Act), prohibits any person
 4    from using violent acts or threatening to commit violent acts in retaliation against another
 5    person for exercising that person's constitutional rights.
 6           52.     On information and belief, Defendant Sgt. Jarvis, while working for the City
 7    of Sacramento and acting within the course and scope of his duties, intentionally committed
 8    and attempted to commit acts of violence against Morales or acted in reckless disregard of
 9    decedent's civil rights, including by shooting him without justification or excuse.
10           53.     When Defendant Sgt. Jarvis shot Morales, he interfered with Morales’s civil
11    rights to be free from unreasonable searches and seizures, to due process, to equal
12    protection of the laws, to be free from state actions that shock the conscience, and to life,
13    liberty, and property.
14           54.     On information and belief, Defendant Sgt. Jarvis intentionally and spitefully
15    committed the above acts to discourage Morales from exercising his civil rights, to retaliate
16    against him for invoking such rights, to prevent him from exercising such rights, or acted in
17    reckless disregard of his civil rights, which he was fully entitled to enjoy.
18           55.     On information and belief, Morales reasonably believed and understood that
19    the violent acts committed by Defendant Sgt. Jarvis were intended to discourage him from
20    exercising the above civil rights, to retaliate against him, or invoking such rights, or to
21    prevent him from exercising such rights.
22           56.      Defendant Sgt. Jarvis successfully interfered with the above civil rights of
23    Morales.
24           57.     The conduct of Defendant Sgt. Jarvis was a substantial factor in causing
25    Morales's harms, losses, injuries, and damages.
26           58.     The City of Sacramento is vicariously liable for the wrongful acts of
27    Defendant Jarvis pursuant to section 815.2(a) of the California Government Code, which
28




      Morales-Complaint                                                                          9
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 10 of 21



 1    provides that a public entity is liable for the injuries caused by its employees within the
 2    scope of the employment if the employee's act would subject him or her to liability.
 3           59.     The conduct of Defendant Sgt. Jarvis was malicious, wanton, oppressive,
 4    and accomplished with a conscious disregard for Morales’ rights, justifying an award of
 5    exemplary and punitive damages as to Defendant Sgt. Jarvis.
 6           60.     Plaintiffs A.A.M. and A.B.M. bring this claim as successors in interest to
 7    Morales and seek compensatory damages under this claim. Plaintiffs A.A.M. and A.B.M.
 8    also seek treble damages, attorney's fees, and costs under this claim.
 9
                                       THIRD CLAIM FOR RELIEF
10
                                         Negligence/Wrongful Death
11                                    (California State Common Law)
                Plaintiffs A.A.M., and A.B.M., against Defendants Jeremiah Jarvis and City of
12                                           Sacramento
13           61.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 60, as
14    though fully set forth herein.
15           62.     Police officers, including Defendant Sgt. Jarvis, have a duty to use
16    reasonable care to prevent harm or injury to others. This duty includes using appropriate
17    tactics, giving appropriate commands, giving warnings, and not using any force unless
18    necessary, using less than lethal options, and only using deadly force as a last resort.
19           63.      Defendant Sgt. Jarvis breached this duty of care. Upon information and
20    belief, the actions and inactions of Defendants Sgt. Jarvis and City of Sacramento were
21    negligent and reckless, including but not limited to:
22                   a)      the failure to properly and adequately assess the need to detain,
23                   arrest, and use force or deadly force against Morales;
24                   (b)     the negligent tactics and handling of the situation with Morales,
25                   including pre-shooting negligence;
26                   (c)     the negligent seizure and use of force, including deadly force, against
27                   Morales;
28                   (d)     the failure to provide prompt medical care to Morales;




      Morales-Complaint                                                                          10
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 11 of 21



 1                    (g)    the negligent handling of evidence and witnesses; and
 2                    (h)    the negligent communication of information during the incident.
 3              64.   As a direct and proximate result of Defendant Sgt. Jarvis’s conduct as
 4    alleged above, and other undiscovered negligent conduct, Morales ultimately died. Also, as
 5    a direct and proximate result of Defendant Sgt. Jarvis’s conduct as alleged above, Plaintiffs
 6    suffered emotional distress and mental anguish. Plaintiffs have also been deprived of the
 7    life-long love, companionship, comfort, support, society, care and sustenance of Morales,
 8    and will continue to be so deprived for the remainder of their natural lives.
 9              65.   The City of Sacramento is vicariously liable for the wrongful acts of
10    Defendant Jarvis pursuant to section 815.2(a) of the California Government Code, which
11    provides that a public entity is liable for the injuries caused by its employees within the
12    scope of the employment if the employee's act would subject him or her to liability.
13              66.   The conduct of Defendant Sgt. Jarvis was malicious, wanton, oppressive,
14    and accomplished with a conscious disregard for the rights of Plaintiffs and Morales,
15    entitling Plaintiffs to an award of exemplary and punitive damages as to Defendant Sgt.
16    Jarvis.
17              67.   Plaintiffs A.A.M. and A.B.M. bring this claim individually and as
18    successors in interest to the DECEDENT, and seek survival damages and wrongful death
19    damages for the violation of their rights and Morales's rights.
20              68.   Plaintiff John brings this claim individually and seeks wrongful death
21    damages for the violation of his rights.
22                                FOURTH CLAIM FOR RELIEF
23                              Assault and Battery / Wrongful Death
                                   (California State Common Law)
24       Plaintiffs A.A.M., A.B.M., and Joseph against Defendants Jeremiah Jarvis and City of
                                              Sacramento
25
                69.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 68, as
26
      though fully set forth herein.
27
28




      Morales-Complaint                                                                         11
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 12 of 21



 1              70.   Defendant Sgt. Jarvis while working as a police officer for the City of
 2    Sacramento, and acting within the course and scope of his duties, intentionally shot
 3    Morales and used unreasonable and excessive force against him. As a result of the actions
 4    of Defendant Sgt. Jarvis, Morales ultimately died from his injuries. Defendant Sgt. Jarvis
 5    had no legal justification for using force against Morales, and his use of force while
 6    carrying out his duties as a police officer was an unreasonable and non-privileged use of
 7    force.
 8              71.   As a direct and proximate result of the conduct of Defendant Sgt. Jarvis as
 9    alleged above, Morales sustained injuries and died from his injuries and also lost his
10    earning capacity.
11              72.   The City of Sacramento is vicariously liable for the wrongful acts of
12    Defendant Sgt. Jarvis pursuant to section 815.2(a) of the California Government Code,
13    which provides that a public entity is liable for the injuries caused by its employees within
14    the scope of the employment if the employee's act would subject him or her to liability.
15              73.   The conduct of Defendant Sgt. Jarvis was malicious, wanton, oppressive,
16    and accomplished with a conscious disregard for the rights of Plaintiffs and Morales,
17    entitling Plaintiffs to an award of exemplary and punitive damages as to Defendant Sgt.
18    Jarvis.
19              74.   Plaintiffs A.A.M and A.B.M. bring this claim individually and as a
20    successors in interest to the Morales, and seek survival damages and wrongful death
21    damages for the violation of their rights and Morales’s rights.
22              75.   Plaintiff John brings this claim individually and seeks wrongful death
23    damages for the violation of his rights.
24
                                     FIFTH CLAIM FOR RELIEF
25                                    Municipal Liability (Monell)
                                            (42 U.S.C. § 1983)
26                         All Plaintiffs against Defendant City of Sacramento
27              76.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 75, as
28    though fully set forth herein.



      Morales-Complaint                                                                          12
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 13 of 21



 1             77.   Defendant Sgt. Jarvis acted under color of law;
 2             78.   Defendant Sgt. Jarvis acted pursuant to an expressly adopted official policy
 3    or a longstanding practice or custom of the Defendant City of Sacramento.
 4             79.   On information and belief, Defendant Sgt. Jarvis was not disciplined,
 5
      reprimanded, retrained, suspended, or otherwise penalized in connection with Morales’s
 6
      death.
 7
               80.   City of Sacramento along with City policymakers and supervisors,
 8
      maintained, inter alia, the following unconstitutional customs, practices, and policies:
 9
                     (a)     Using excessive force, including excessive deadly force;
10
                     (b)     Providing inadequate training regarding the use of force, including
11
                             use of deadly force;
12
                     (c)     Employing and retaining as police officer individuals such as
13
                             Defendant Sgt. Jarvis, who Defendant City of Sacramento at all
14
15                           times material herein knew or reasonably should have known had

16                           dangerous propensities for abusing their authority and for using

17                           excessive force;

18                   (d)     Inadequately supervising, training, controlling, assigning, and

19                           disciplining City of Sacramento police officers, and other personnel,
20                           including Defendant Sgt. Jarvis, who Defendant City of Sacramento
21                           knew or in the exercise of reasonable care should have known had
22                           the aforementioned propensities and character traits;
23                    (e)    Maintaining grossly inadequate procedures for reporting,
24                           supervising, investigating, reviewing, disciplining and controlling
25
                             misconduct by City of Sacramento police officers, including
26
                             Defendant Sgt. Jarvis;
27
                      (f)    Failing to adequately discipline City of Sacramento police officers,
28
                             including Defendant Sgt. Jarvis, for the above-referenced categories



      Morales-Complaint                                                                             13
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 14 of 21



 1                           of misconduct, including “slaps on the wrist,” discipline that is so
 2                           slight as to be out of proportion to the magnitude of the misconduct,
 3                           and other inadequate discipline that is tantamount to encouraging
 4                           misconduct;
 5
                      (g)    Announcing that unjustified shootings are “within policy,” including
 6
                             shootings that were later determined in court to be unconstitutional;
 7
                      (h)    Even where shootings are determined in court to be unconstitutional,
 8
                             refusing to discipline, terminate, or retrain the deputies involved;
 9
                       (i)   Maintaining a policy of inaction and an attitude of indifference
10
                             towards soaring numbers of police shootings, including by failing to
11
                             discipline, retrain, investigate, terminate, and recommend deputies
12
                             for criminal prosecution who participate in unjustified shootings.
13
                      (j)    Failing to properly train deputies to use nonlethal force and to
14
15                           maintain their equipment concerning nonlethal force.

16           81.     By reason of the aforementioned acts and omissions, Plaintiffs have suffered

17    loss of the love, companionship, affection, comfort, care, society, training, guidance, and

18    past and future support of Morales. The aforementioned acts and omissions also caused

19    Morales’s pain and suffering, loss of enjoyment of life, and death.
20           82.     Defendants Sgt. Jarvis and City of Sacramento, together with various other
21    officials, whether named or unnamed, had either actual or constructive knowledge of the
22    deficient policies, practices and customs alleged in the paragraphs above. Despite having
23    knowledge as stated above, these defendants condoned, tolerated and through actions and
24    inactions thereby ratified such policies. Said defendants also acted with deliberate
25
      indifference to the foreseeable effects and consequences of these policies with respect to
26
      the constitutional rights of Morales, Plaintiffs, and other individuals similarly situated.
27
             83.     By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct
28
      and other wrongful acts, Defendant Sgt. Jarvis acted with intentional, reckless, and callous



      Morales-Complaint                                                                             14
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 15 of 21



 1    disregard for the life of Morales and for Morales’s and Plaintiffs’ constitutional rights.
 2    Furthermore, the policies, practices, and customs implemented, maintained, and still
 3    tolerated by Defendant Jarvis was affirmatively linked to and were a significantly
 4    influential force behind the injuries of Morales and Plaintiffs, including but not limited to
 5
      Defendant Sgt. Jarvis’s use of excessive force, including deadly force, against Morales.
 6
             84.     Accordingly, Defendant Sgt. Jarvis is liable to Plaintiffs for compensatory
 7
      damages under 42 U.S.C. § 1983.
 8
             85.     Plaintiffs A.A.M and A.B.M. bring this claim individually and as a
 9
      successors-in-interest to the Morales, and seek survival damages and wrongful death
10
      damages for the violation of their rights and Morales’s rights. Plaintiffs Grijalva and John
11
      bring this claim individually and seek wrongful death damages for the violatoin of their
12
      rights. Plaintiffs also seek attorney’s fees under this claim.
13
14
                                   SIXTH CLAIM FOR RELIEF
15                     Substantive Due Process – Loss of Family Relationships
16                                         (42 U.S.C. § 1983)
                           All Plaintiffs against Defendant Jeremiah Jarvis
17
              86.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 85, as
18
      though fully set forth herein.
19
             87.     Plaintiffs A.A.M. and A.B.M., and each of them, had a cognizable interest
20
      under the Due Process Clause of the Fourteenth Amendment of the United States
21
      Constitution to be free from state actions that deprive them of life, liberty, or property in
22
      such a manner as to shock the conscience, including but not limited to unwarranted state
23
      interference in the minor plaintiffs' familial relationship with their father, Morales.
24
             88.     Plaintiff Grijalva had a cognizable interest under the Due Process Clause of
25
      the Fourteenth Amendment of the United States Constitution to be free from state actions
26
      that deprive her of life, liberty, or property in such a manner as to shock the conscience,
27
      including but not limited to unwarranted state interference in Plaintiff Grijalva’s familial
28
      relationship with her life partner, Morales.



      Morales-Complaint                                                                               15
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 16 of 21



 1              89.    Plaintiff John had a cognizable interest under the Due Process Clause of the
 2    Fourteenth Amendment of the United States Constitution to be free from state actions that
 3    deprive him of life, liberty, or property in such a manner as to shock the conscience,
 4    including but not limited to unwarranted state interference in Plaintiff John’s familial
 5    relationship with his son, Morales.
 6              90.    Morales himself had a cognizable interest under the Due Process Clause of
 7    the Fourteenth Amendment of the United States Constitution to be free from state actions
 8    that deprive his of life, liberty, or property in such a manner as to shock the conscience.
 9              91.    The aforementioned actions of Defendant Sgt. Jarvis along with other
10    undiscovered conduct, shock the conscience, in that they acted with deliberate indifference
11    to the constitutional rights of Plaintiffs and Decedent, and with purpose to harm unrelated
12    to any legitimate law enforcement objective.
13              92.    As a direct and proximate result of these actions, Morales experienced pain
14    and suffering and eventually died. Defendant Sgt. Jarvis thus violated the substantive due
15    process rights of Plaintiffs and Morales to be free from unwarranted interference with their
16    familial relationship with each other.
17              93.    As a direct and proximate cause of the acts of Defendant Sgt. Jarvis,
18    Plaintiffs suffered emotional distress, mental anguish, and pain. Plaintiffs have also been
19    deprived of the life-long love, companionship, comfort, support, society, care, and
20    sustenance of Morales, and will continue to be so deprived for the remainder of their
21    natural lives.
22              94.    The conduct of Defendant Sgt. Jarvis was willful, wanton, malicious, and
23    done with reckless disregard for the rights and safety of Morales and Plaintiffs and
24    therefore warrants the imposition of exemplary and punitive damages as to Defendant Sgt.
25    Jarvis.
26              95.    Plaintiffs A.A.M., A.B.M., Grijalva, and John bring this claim individually
27    and seek wrongful death damages for the violation of their rights and Morales’s rights.
28    Plaintiffs also seek attorney's fees under this claim.




      Morales-Complaint                                                                             16
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 17 of 21



 1
 2
                                    VII. PRAYER FOR RELIEF
 3
                     WHEREFORE, Plaintiffs A.A.M, A.B.M., Wendy Grijalva, and Joseph
 4
      “John” Morales request entry of judgment in their favor and against Defendants City of
 5
 6    Sacramento and Jeremiah Jarvis as follows:

 7                   A.     For compensatory damages in whatever other amount may be proven

 8                          at trial, including both survival damages and wrongful death

 9                          damages under federal law;

10                   B.     For funeral and burial expenses;
11                   C.     For punitive damages against the individual defendants in an amount
12                          to be proven at trial;
13                   D.     For statutory damages;
14                   E.     For interest;
15                   F.     For reasonable attorneys’ fees, including litigation expenses;
16
                     G.     For costs of suit; and
17
                     H.     For such further other relief as the Court may deem just, proper, and
18
                            appropriate.
19
20
      Dated: September 9, 2021                                    Respectfully submitted,
21
22                                                                /s/ Stewart Katz
                                                                  STEWART KATZ
23
                                                                  DALE K. GALIPO
24                                                                HANG D. LE

25                                                                Attorneys for Plaintiffs
26
27
      //
28




      Morales-Complaint                                                                         17
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 18 of 21



 1                               DEMAND FOR TRIAL BY JURY
 2
             Plaintiffs hereby demand trial by jury.
 3
 4
      Dated: September 9, 2021                         /s/ Stewart Katz
 5                                                     STEWART KATZ
 6                                                     DALE K. GALIPO
                                                       HANG D. LE
 7                                                     Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




      Morales-Complaint                                                           18
Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 19 of 21




              ATTACHMENT 1
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 20 of 21



 1    LAW OFFICE OF DALE K. GALIPO
      DALE K. GALIPO, SBN 144074
 2    Hang D. Le, Esq., SBN 293450
      21800 Burbank Blvd., Suite 310
 3    Woodland Hills, CA 91367
      Telephone: (818) 347-3333
 4
      Facsimile: (818) 347-4118
 5
      LAW OFFICE OF STEWART KATZ
 6
      STEWART KATZ, State Bar #127425
 7    555 University Avenue, Suite 270
      Sacramento, California 95825
 8    Telephone: (916) 444-5678
 9
      Attorneys for all Plaintiffs
10
11                                UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13
14     IN RE: AUGUSTINE MORALES                                      DECLARATION BY PERSONS
                                                                     BRINGING THIS ACTION AS
15                                                                   DECEDENT’S SUCCESSORS IN
                                                                     INTEREST
16
17
              Pursuant to California Code of Civil Procedure section 377.32, Plaintiffs submit this
18
      declaration in support of bringing this action as decedent’s successors in interest.
19
              I, Wendy Grijalva, declare as follows:
20
21
              1.       The claims in this action arise out of the death of the decedent, Augustine
22
      Morales.
23
              2.       Augustine Morales died on November 14, 2020, in Sacramento County,
24
      California.
25
              3.       No proceeding is now pending in California for administration of the
26
      decedent’s estate.
27
              4.       There was no administration of the decedent’s estate.
28




      Morales- Declaration pursuant to California Code of Civil Procedure § 377.32               1
     Case 2:21-cv-01619-MCE-JDP Document 1 Filed 09/09/21 Page 21 of 21



 1            5.       Declarant, Wendy Grijalva, is the mother (and guardian seeking
 2    appointment as Guardian ad Litem) of decedent’s minor children, A.A.M. and A.B.M. and
 3    the children are the next of kin. A.A.M. and AB.M. are successors in interest as defined
 4    in section 377.11 of the California Code of Civil Procedure and succeed to the decedent’s
 5    interest in this action.
 6            6.       No other person has a superior right to commence this action or proceeding
 7    or to be substituted for Augustine Morales in the pending action or proceeding.
 8            7.       A certified copy of Augustine Morales’ death certificate is forthcoming.
 9
              I declare under penalty of perjury that the foregoing is true and correct of my own
10
      knowledge, and if called to do so, I could and would competently testify to the matters set
11    forth herein. Executed this 9th day of September, 2021, at Sacramento, California.

12
                                                                           /s/ Wendy Grijalva
13                                                                         Wendy Grijalva, Declarant
14
15    I declare under penalty of perjury that the foregoing is true and correct of my own
      knowledge, and if called to do so, I could and would competently testify to the matters set
16    forth herein. Executed this 9th day of September, 2021, at Sacramento, California
17
                                                                           /s/ Wendy Grijalva
18                                                                         A.A.M., by and through Wendy
                                                                           Grijalva, as Guardian ad Litem
19
20
21            I declare under penalty of perjury that the foregoing is true and correct of my own
      knowledge, and if called to do so, I could and would competently testify to the matters set
22    forth herein. Executed this 9th day of September, 2021, at Sacramento, California
23
                                                                           /s/ Wendy Grijalva
24                                                                         A.B.M.., by and through
                                                                           Wendy Grijalva,
25                                                                         as Guardian ad Litem
26
27
28




      Morales- Declaration pursuant to California Code of Civil Procedure § 377.32                     2
